  Case 2:19-cv-00291-WHA-SMD Document 7 Filed 05/09/19 Page 1 of 5




M/D 1

                       IN THE UNITED STATES DISTRICT COURT FOR
                                                                RECEIVEL
                           THE MIDDLE DISTRICT OyislitsWycli
                                                                           A 10:
   Larry Roger Baisden, II                                  DERP,A P. HACKETT, CLK
   AIS 298382                                                 u. CT:       t7.,!_',.0
                                                                              •
Full Amite and prisOn narne of                               M:D:LE
Plaintiff(s)
                                                                               2:19-cv-00291-WHA-SMD
v.                                                       CIVIL ACTION NO.
                                                         (To be supplied by Clerk ofU.S. District
lab/141 CterrecheADJ
            gino, ,
                     rciai
                         _
                                                          Court)

        Selm           '     41- AA--
42)-         )

                                                                Amended Complaint
Name of person(s) who violated your
constitutional rights.(List the names
of all the person.)


        PREVIOtJS LAWSUITS
        A.    Have you begun othet lawsuits in state or federal c urt dealing with the sarne.or
             similar facts involved in this action? YES    No   El
        B.       Have you begun other latisuits in state or federal court relating to your
                 imprisonment?    YESN           NO          El
        C.       If your answer to A or B is yes, describe each lawsuit in the space, below. (Ifthere
                 is more than one lawsuit, describe the additional lawsuits on another piece ofpaper,
                 using the same outline.)

                 1.     Parties to this previous lawsuit:
                                                                          ,I;tacs348
                        plaintiff(s)   L,kary

                        Defendant(s)   0  cric,.   ir•      D                                         LL L.)   3



                 2.     Court(iffederal court,..name the distrigt; if state court, name the county)
                          XI) Mt Unit ezi                          &yr+
                          FDr at tirotoNt, oirs-rra- c)FA1 N b oltv‘
               Case 2:19-cv-00291-WHA-SMD Document 7 Filed 05/09/19 Page 2 of 5



                                                ao IS                       aon                c-Nt
                         3.     Docket number C.V-5q9- el tir            CV-2244 -   ah44 -wow
                         4.     Name ofjudge to whom case was assigned     GMB --b 5.-,G N1,_

                         5.     Disposition(for e2carpple: .Nias the ase disn,tipsel? Iyasit5pealedS Isti11
                                pending ?) 'FjogrA an V.(NJ 0(1,7)e 1+4.0 A In iCCe-ol_ _ MotiSd c.r)         V i COrtZ-o


                         6.     Approximate date offiling lawsuit   April ..$2/5 -4Afill aol        si-itt piutatsn,
                         7.     Approximate date ofdisposition        Ar/A
             11.    PLACE OF PRESENT CONFINEMENT kigy Coll'?GAICV)491/ reidillj



                    PLACE OR INSTITUTION WHERE INCIDENT OCCURRED               kiMy       (0.vettiCase)91
                    rAcif Ikj
             III.   NAME AND ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
                    CONSTITUTIONAL RIGHTS.

                         NAME                                        ADDRESS

             1.     War-dui     /3,al in9                                   Acria,
                                                           Ailby Carr.2x1404411  j
             2.                                          PO-8ox 15o)M)-(m0-39.5 362057
             3.

             4.
             5.

             6.

             IV.    THE DATE UPON WHICH SAID VIOLATION OCCURRED              Apr;f di

             V.     STATE BRIEFLY THE GROUNDS ON WHICH'YOU BASE YOUR ALLEGATION
                    THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

                    GROUND ONE:       HIn La. A-n)vfs            j Hokvin, 4-
                                                                            6 kl) I 170441LS             m
keep t-irt
                     Case 2:19-cv-00291-WHA-SMD Document 7 Filed 05/09/19 Page 3 of 5




                    STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (State as best you can the
                    time, place and manner and person involved.)
                    on-56044rl               6anoiff--re     Inraad-e_s ara.             t-Artj
                                                                                                       olVt-j °Apt
i IN 1-iv"0"    ConS toltrfn   Hu.- cold-- um,    mv0- h     O.11-•     A a in      6\
(A/114% 4--ht- (-117,pp-CfS vne            tive_ek The o 5 _I-I         tAza- fe_ci v 4-/N 0,- Off Grkithi    1-00
     totr‘   )4,d- c-e_llS is- tvcrj             0006.vi- Vo- tvti4v1-eS btFa-1-      5e5. too-00-4 (,,c.m.a-S ifwej
                    GROUND TWO:JV$.5


      3‘{ tinvol
Art-4mom         I AOS a t-ed-es No- 0,141ever%)
                                          er           wiT 1 I                        (IDA±       (A,A104-4.-S "041
 Ail      is t_jari_ al_41                       mem-nin5 citf-fcr                 lkitch7-e-5 501V-1-.‘jS br-LAIkkk.0-
                    SUPPORTING FACTS:  5 ,,,Att 0,1 thokr5do- i(‘A,104-;.- • ovt        ruit_ve_ 41574...4,e,_
                                                                                      twee-
pr               5     Ax 4-F04-Y0 rv5)1             I-4. 1 ottodar-.01-- 2f1,. A-not SA/90-tvwkrj jFeiv,9
      wri        hoAnt- 6)-01.6.1 ps f en•Atiares pins , polLe
                                                            ,    atc_,                      "-1 (1
                                                                                          k)e_e
vp Siqce_            kral_ 1°a.0-101             Latkci-exi 6t)(         Ii-viek5 -69 StirCAA foci
    MNI                  cro-N. 0)-41e.r  Amid-es , AR-434 114""A) A40°- 6W-e' S 6 ‘1Ja-S tAiff
                               Omni-in/40A VfOrl                 boAA (..5 est,rtoif-her
     Verboti avid, GtiriFfq
                                                                                                  Wa-r4--/Ever
                    GROUND THREE: C
                                  ..j-       Anal    On-v Sv              Cg (04-11-




                    SUPPORTING FACTS:14g if)            Moilvoj Si-ej-ts jhMotli-e,," Lail) 13c,
     opet16n1113            txo...rdS e_ tAi14.004-            cutc& A ACi-te 30gin) 4...5 Co4-
A. 5e          401-rec't• TAI-5 r 4 nc't-PrIdo- [AI a4N.re g ika, 441, er.24-141-1      tslt scr,f)-tol
52cirt._ o.re.._      it.X4-t-CiSe.._      hafth, I-JCS 1411                 'fit.,Atis hApc15           bzhigel
)-he betc-k-         teil4ro_ 1-1               125 i-roils o nptS       „       cAAF.s (Are            rt-mke-ve.oi
 UAi-Th         ov-e_ icki-ktof            fc\ ovr-
 Case 2:19-cv-00291-WHA-SMD Document 7 Filed 05/09/19 Page 4 of 5




VI.   STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
      MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.

      r               51(x000                  everj daj                  holko.,                  ?v5e0\
      4-hese. (Dnoill-ia-                -Car je.:5110--            ovlok                     ,A-n5u1s1,
                                                                                                       ‘
               etS k-tOr             zitzt.end tot pctrde-                            A4421   it•e Lot- 67.-ckh)-eot
                                k   rr   IA    The     AfolA                                  r




      I declare under penalty of perj         at the fore oing is tnie and correct.

      Executed on        Ceit




                                               Signa    e qfpl
                                               Case 2:19-cv-00291-WHA-SMD Document 7 Filed 05/09/19 Page 5 of 5




                                                                            0=1   t—170 T. cz




                                                                               kovvv(LpiThi
                                           -9                   /-07-A-t5 Y7-10(f)a UO
                                          t-vNIT91-V            --R0-152 a -rnopJL4 -?(11
                                                                     ,F-6±51(1
                                                         p
                .4%,
                   1677itatio0/20
    ElS44, /fregipi,
                 !   jc7i6Vis 612/34
                   ePoiiioN'491°̀°s:/0„sison                                                        sic) z         56C1-11/4 glA(
-4. aif
                                                     GrAye: Atfkl;                                               091 )/ocil,:-°c1
                                    04,00;904—w000
                                                          Wee.3111‹.:g1                         4-tflrb 11°(31'i-Pv4°   )1 1 1141
                                                                                                   `',8,c'e(c7-Nelr$1117Ci    11-1
